Citation Nr: 1308398	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-04 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left knee injury with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from March 1950 to March 1954.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Waco, Texas, which reopened and denied the Veteran's claim of entitlement to service connection for residuals of a left knee injury with traumatic arthritis. 
 
In January 2012, the Veteran presented testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board observes that, in a March 2012 decision, the Board reopened the Veteran's claim based on the submission of new and material evidence.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (despite the action of the agency of original jurisdiction ("AOJ"), the Board must conduct an independent review of the evidence to determine whether new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim).  The claim was then remanded to afford the Veteran a VA examination.  Thereafter, in an October 2012 Supplemental Statement of the Case ("SSOC"), the AOJ continued the denial of the claim; a second issue remanded by the Board (entitlement to service connection for skin cancer) was granted by the AOJ.  The claim has now been returned to the Board for further appellate proceedings.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDING OF FACT

The probative and competent evidence of record establishes that the Veteran's current residuals of a left knee injury with traumatic arthritis are not causally related to a disease, injury or event in service, are not the result of aggravation of a disease or injury during service, and did not manifest within one year of separation from service.


CONCLUSION OF LAW

The Veteran's current left knee disorder was neither incurred in, nor aggravated by active service, and arthritis of the left knee did not manifest to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. 
§§  1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, VA essentially satisfied the notification requirements of the VCAA by means of a letter dated in April 2009, which informed the Veteran of the types of evidence needed in order to substantiate his service connection claim, including a showing that he suffered an injury or disease that began in, or was made worse during service, the division of responsibility between himself and VA for obtaining the required evidence, and requested that the Veteran provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 
38 C.F.R. § 3.159(b).  The letter also satisfied Dingess/Hartman by informing the Veteran of how VA determines the disability rating and effective date elements of a claim.  

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's available post-service VA and private treatment records and VA examination reports dated in March 2010 and April 2012.  Additionally, the claims file contains the Veteran's personal statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.  

Review of the VA examination reports demonstrates that the examiners reviewed the pertinent evidence of record, elicited from the Veteran his history of left knee symptomatology and treatment, performed comprehensive examinations, and provided the examination results, along with clear and concise reasons and bases for their conclusion that the Veteran's left knee disorder is not the result of active duty service.  For these reasons, the Board concludes that the examination reports are adequate upon which to base a decision in this matter.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  See Walker v. Shinseki,  ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (holding that the theory of continuity of symptomatology only applies to conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2012).

The Board notes that every veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted" (38 C.F.R. § 3.304(b) (2012)), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1). Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened. See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Beverly v. Brown, 9 Vet. App. 402 (1996).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Id.; 38 C.F.R. § 3.322 (2012).

The Veteran contends that his current left knee disorder is the result of an injury that occurred in 1952 during service.  Specifically, he states that while serving in French Morocco, he injured his left knee while pushing a water tank.  He adds that, although he wanted to receive medical treatment, because he was in a very remote area, there were no medics or other individuals available, and he was thus forced to treat himself.  While pursuing his claim of service connection, the Veteran did not report a pre-service history of left knee problems or otherwise indicate that he entered service with a preexisting left knee disability. 

The March 1950 enlistment examination showed the Veteran's extremities, including the joints, bones and muscles were within normal limits; there is no accompanying report of medical history and no indication from either the Veteran or the examining clinician of a pre-existing knee disorder.  As the Veteran's enlistment examination indicated that he entered military service with no noted defects, the presumption of soundness attaches.  See 38 U.S.C.A. 
§§ 1111, 1137.  

There is a lack of clear and unmistakable evidence to rebut the presumption of soundness. With respect to establishing clear and unmistakable evidence of a preexisting disease or injury (the first prong of the two prong standard to rebut the presumption of soundness under VAOPGCPREC 3-03), the February 1954 separation examination report reflects the Veteran's self-reported history that he  suffered ". . . [t]orn ligaments [sic] from playing football, 1945. . ."  The examining physician wrote that the Veteran had sustained a left knee injury in 1945 with gradual but good recovery. There are, however, no contemporaneous records from 1945 documenting a left knee injury. Further, it is notable that the examiner appeared to conclude that the left knee injury had resolved prior to induction as he commented that the Veteran had made a good recovery.  Again, it is noted that on entrance examination, his lower extremities were within normal limits. 

 During his VA examinations to include his March 2010 and 2012 VA examinations, the Veteran failed to report a pre-service left knee injury.  This is consistent with the left knee injury having resolved prior to entry.  During his January 2012 Board hearing, he specifically indicated he entered service in "perfect" condition, and was without left knee problems on induction.   

The 2012 VA examiner commented on the pre-service left knee injury, repeating the Veteran had made a good recovery, and there were no symptoms in service.   There is no other evidence establishing that the Veteran sustained a left knee injury prior to service aside from the February 1954 separation examination.  In fact, the Veteran has consistently indicated that he entered service in perfect condition. 

Given the conflicting evidence regarding a pre-service injury and the status of his left knee on entrance, the Board cannot conclude that there is clear and unmistakable evidence showing that the Veteran entered service with a preexisting left knee disorder. Accordingly, the presumption of soundness is not rebutted. Therefore, the Board's analysis must turn to the issue of whether a current disorder was incurred during the Veteran's active service. See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). VAOPGCPREC 3-03 (July 16, 2003). 

The claims folder reveals no evidence of left knee complaints or treatment during active duty (1950-1954) and he does not contend otherwise.  He did, however, complain of other orthopedic problems. There is a notation of persistent soreness of the left elbow following a fall in 1952.  On the Veteran's February 1954 separation examination report, he reported a history of knee stiffness when they were bent for long periods.  Following an examination, it was determined that he had slight crepitation of the left knee, with good range of motion, and he was deemed asymptomatic. A chronic left knee disability was not diagnosed. On his accompanying report of medical history, the Veteran answered "no" to the question of whether he then had or ever previously had arthritis or rheumatism,  lameness, or a "trick" or locked knee.  

There is no probative evidence showing that the Veteran developed arthritis of the left knee within one year of separation of service; thus, service connection on a presumptive basis is  unwarranted.

If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).  Thus, the Board will analyze whether there is evidence of continuity of symptomatology of a chronic disease or evidence establishing that the post-service diagnosis of a left knee disability was incurred in service.  The Board finds that there is not. 

There is no evidence on file regarding left knee complaints, treatment or diagnoses in the 1960s or 1970s.  

Private treatment records show that in December 1983, the Veteran was seen in a hospital emergency room with reports of having sustained a fall the previous night after his left knee "went out."  An x-ray revealed a probable fractured left patella, and an outpatient orthopaedic clinic treatment record showed a diagnosis of possible bipartate patella.  

In January 1984, the Veteran filed his initial claim of service connection for knee disabilities.

Private treatment records in March and April 1984 reflect a diagnosis of bipartite patella.  The March treatment records showed that the Veteran reported that he had last worked in December 1983 following a knee injury sustained when he fell, striking his left knee only after it gave way.  

Subsequent evidence of record shows that the Veteran was afforded a general medical examination in May 1995 for a claim of entitlement to a non-service-connected pension.  He reported having sustained a left knee injury in service.  An x-ray revealed osteoarthritic changes involving the left knee.  

In March 2009, the RO received a letter from the Veteran's chiropractor, J.A.R., which said that the Veteran had been under his care for two years for an injury to his left knee "that more likely than not happened back in 1952 while he was [in military service]."  Despite this statement, however, not only is there no indication that the Veteran's chiropractor either reviewed his service treatment records or other treatment reports in his VA claims folder, but the clinician also failed to provide any rationale for his opinion.    

In March 2010, the Veteran was afforded a VA joint compensation and pension examination.  At that time, the examiner noted that the post-service treatment reports of record showed treatment for a documented left knee trauma that occurred in 1984, and diagnoses of bipartate patella, quadriceps atrophy and abrasion to the left knee.  The physical examination revealed crepitus, effusion, heat, tenderness, pain at rest and bipartate patella.  X-rays showed left knee changes compatible with a plateau injury, which appeared to be old, and degenerative changes of the medial compartment.  The examiner opined that the Veteran's left knee disorder was neither caused by, nor a result of service.  He noted that there was no evidence of a left knee injury in the active service treatment records and that the first medical entry showing left knee pain was in 1984 (the Board observes that, although the first actual treatment report of record is dated in late December 1983, it is clear that the examiner was referring to the same December 1983 and January 1984 treatment records).  He further noted that subsequent treatment was not until 2008, well after the Veteran's separation from service.  The VA examiner concluded that the time of the first diagnosis of a left knee condition was 30 years after service and the changes too remote from the Veteran's time in service to attribute the left knee condition to military service.

VA outpatient treatment reports dated March 2008 through February 2011 show the Veteran had a diagnosis of unspecified internal derangement of the knee and complained that his left knee was still giving him trouble.  

In April 2012, the Veteran was afforded a second VA examination.  X-rays showed severe degenerative changes of the medial compartment of the tibiofemoral joint and of the left patella and patellofemoral joint.  It was noted that the condition had progressed since the previous radiologic study in March 2010.  Following the physical examination and review of the private treatment reports of record, the examiner diagnosed the Veteran with left knee osteoarthritis, first diagnosed in 1983.  As an initial matter, she noted that she had given full consideration to the Veteran's own competent assertions concerning his in-service injury because he was consistent in explaining the circumstances of the claimed injury.  However, she observed that, under 38 C.F.R. § 3.304(b), when a condition noted during service is not shown to be chronic or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  In this respect, the examiner noted that the Veteran's left knee had been noted as asymptomatic in February 1954 during his service separation examination, and he had sustained a "new" injury to the left knee after service.  In other words, she indicated that there was no continuity of symptomatology since service but that the Veteran sustained a "new" left knee injury in 1983.  She concluded that the Veteran's pre-existing condition of the left knee (reported as due to an injury in 1945) showed no symptoms of aggravation during service and that physical examination at separation had assessed good recovery.  

In summary, there is no probative evidence showing that the Veteran was treated for a left knee disorder until approximately 30 years after service.  In this respect, the Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the amount of time that passed following service without any documented complaint or diagnosis of a left knee disorder is evidence that weighs against the Veteran's claim on a direct basis.  

Based on a review of the pertinent evidence of record, including the Veteran's personal statements, the Board concludes that continuity of symptomatology is not established in this case. In addition to the medical evidence, the Board has also considered the Veteran's personal statements in support of his claim.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, although the Veteran is competent to report his symptoms, he is not necessarily competent to attribute those symptoms to a specific underlying disease or injury during service.  See McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, where there is assertion of continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition"), vacated on other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  Moreover, in Clyburn v. West, 12 Vet. App. 296, 301 (1999), the Court held that continued complaints of pain after service do not suffice to establish a medical nexus where the issue at hand is of etiology, and requires a medical opinion.  

As knee pain is something the Veteran, as a layperson, is competent to report, his assertions concerning chronic pain since service are entitled to some probative weight.  The Board finds it significant, however, that the Veteran failed to report ongoing left knee problems  stemming from service when he was examined and treated for a bipartite patella after a fall in late December 1983.  Rather, he first indicated that a service injury had occurred in his January 1984 application for service connection for a left knee disability, nearly 30 years after service separation. 

The Board finds the opinion of the 2010 and 2012 VA examiners to be the most probative evidence of record as to the relationship between the Veteran's current left knee disability and service, and ultimately outweigh the Veteran's reports of continuity of symptomatology since service.  

In this regard, the Board again notes that in March 2010 a competent VA examiner, after having examined the Veteran and reviewed the pertinent evidence of record, concluded that the veteran's first diagnosis of a left knee condition 30 years after service too remote from the Veteran's time in service to attribute the left knee disability to service.  In April 2012, the examiner similarly concluded, following an evaluation of the Veteran and a claims file review, that it was less likely than not that his current left knee disorder is the result of active duty service but instead was related to his new injury sustained in 1983 in which he sustained a bipartite patella. It was essentially concluded that there was no continuity of symptomatology from service, despite consideration of the Veteran's own assertions. Rather, continuity of symptoms stemmed from his new 1983 injury. 

With regard to the letter from the Veteran's chiropractor, the Court has held that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has further held that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In this case, the private clinician failed to provide any rationale for his opinion that the Veteran's left knee disorder was more likely than not the result of his claimed 1952 injury, and appears to have based his conclusion largely on assertions made by the Veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of a claimant's statements regarding medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  Conversely, as discussed above, the VA examiners provided well-reasoned rationales for their findings that the Veteran's current left knee disorder is not the result of service.  As such, the Board accords little probative weight to the opinion of the Veteran's private chiropractor.

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee injury with traumatic arthritis.  In arriving at the decision to deny the claims, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated 
in  38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990) ; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for a left knee injury with traumatic arthritis is denied.


____________________________________________
K. PARAKKAL
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


